[Cite as State v. Brock, 2021-Ohio-1279.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ADAMS COUNTY


State of Ohio,                                 :     Case Nos.    20CA1123
                                                                  20CA1124
        Plaintiff-Appellee,                    :

v.                                             :     DECISION AND
                                                     JUDGMENT ENTRY
Julie Brock,                                   :

     Defendant-Appellant.       :     RELEASED 4/9/2021
______________________________________________________________________
                            APPEARANCES:

Brian T. Goldberg, Cincinnati, Ohio, for appellant.

David Kelley, Adams County Prosecutor, and Anthony Hurst, Assistant Adams County
Prosecutor, West Union, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     Julie Brock appeals her possession of drug sentences in two cases, and

we sua sponte consolidate the appeals for purposes of decision. Brock asserts that the

trial court erred when it imposed a fine in each case and that we must vacate the fines

under R.C. 2953.08(G)(2).             Brock suggests the fines are clearly and convincingly

contrary to law because the trial court failed to consider her present and future ability to

pay them as required by R.C. 2929.19(B)(5); however, the record demonstrates

compliance with the statute. Brock also asserts that the record does not clearly and

convincingly support the fines because she proved that she lacks the present or future

ability to pay them. However, R.C. 2953.08(G)(2) does not permit an appellate court to

vacate a fine on the basis that the record does not support a finding on ability to pay

under R.C. 2929.19(B)(5). Accordingly, we reject Brock’s challenge to the fines.
Adams App. Nos. 20CA1123 & 20CA1124                                                      2


       {¶2}   Next, Brock asserts that the trial court erred when it imposed court costs in

each case. Brock acknowledges the court had a statutory duty to render a judgment

against her for the costs of prosecution but suggests the court abused its discretion by

not waiving the costs under R.C. 2947.23(C) or cancelling them under R.C. 2303.23

because she lacks the present or future ability to pay them. However, Brock did not

move for waiver or cancellation of the costs at the trial level and therefore has forfeited

all but plain error as to these issues. She does not argue plain error on appeal, and we

decline to construct a plain error argument on her behalf. Accordingly, we reject Brock’s

challenge to the costs and affirm the trial court’s judgments.

                       I. FACTS AND PROCEDURAL HISTORY

       {¶3}   The Adams County grand jury indicted Brock on two fifth-degree felony

counts of possession of drugs in case number 2019-0128 and one fifth-degree felony

count of possession of drugs in case number 2019-0142. The court appointed counsel

for her in each case, and Brock initially pleaded not guilty to the charges.

Subsequently, in 2019-0128, Brock pleaded guilty to one count of possession of drugs

in exchange for dismissal of the other count, and in 2019-0412, Brock pleaded guilty as

charged. The court ordered a presentence investigation report (“PSI”).

       {¶4}   At the sentencing hearing, the court indicated that it had considered the

PSI and summarized its contents on the record. According to the PSI, Brock was 48

years old and had been married for 30 years; however, Brock indicated that she and her

husband were separated at the time of the sentencing hearing. The PSI stated that

Brock had graduated high school, had attended college for several years but did not

earn a degree, had no further educational or vocational training, and had no military
Adams App. Nos. 20CA1123 & 20CA1124                                                   3


history. According to the PSI, Brock “reported to be in poor health as she suffers from

lupus, chronic fatigue, fibromyalgia, Epstein Barr syndrome, and arthritis.” However,

she was not under a physician’s care or prescribed any medications, had no “known

diseases,” and had “never received any mental health treatment.” The PSI indicated

that Brock “reported no work history,” receives $587 per month from Social Security

disability, and has a medical card. The PSI also noted that Brock “owns her home

located on 6.9 acres” and that she had listed her financial obligations as a house

payment, utilities, insurance, and taxes.

       {¶5}   In each case, the court sentenced Brock to two years of community

control and ordered a period of intensive supervision, community service, weekly

attendance of AA/NA meetings, and 45 days in county jail. The court asked Brock what

fines it should impose, and she said: “That’s entirely up to you. I’m not, I’m not a

professional. I’m not, you’ve got a law degree. You’ve got all this I’m just telling you

what I, I would appreciate if you would just have some mercy on me * * * [sic].” In each

case, the court imposed a $1,500 fine and ordered Brock “to pay all costs of

prosecution, and any supervision fees permitted pursuant to ORC 2929.18(A)(4).” The

court asked Brock how much of the fines she could “afford to pay” each month. Brock

evidently already owed $7,500 in fines and costs in a Scioto County case and owed

money in an Adams County case. She responded: “I’m paying $40 a piece or a $40 in

Portsmouth. And then I have, um, the town here I am $30 every month. Um, so could I

just pay $40 or $20 on each one or does it [inaudible] together? Can I just pay $40 on

this one too? Well, well, I got probation fees too, so I only get like $587.50 a month
Adams App. Nos. 20CA1123 & 20CA1124                                                     4


[sic].” The court ordered her to pay $25 per month toward each $1,500 fine, and Brock

said, “Yes sir.” During the sentencing hearing, the court also stated that it

        specifically finds in the imposition of these financial sanctions the
        defendant has the past present future [sic] income ability and or potential
        to satisfy these financial sanctions. Uh, she had suggested as part of her
        sentence that, uh, Scioto County was fair uh, apparently less union was
        fair [sic], and she has the ability to pay these. She has a 6.9 acres [sic]
        and a home as well as assets for these reasons the court finds he [sic]
        has the past present future [sic] income ability to satisfy these financial
        sanctions.”

The sentencing entries also state: “The Court specifically finds in the imposition of

financial sanctions that the defendant has the past, present and future income

ability and/or potential to satisfy all financial sanctions as imposed.” (Emphasis

sic.)

        {¶6}   Brock appealed her sentence in 2019-0128 in Adams App. No. 20CA1124

and her sentence in 2019-0142 in Adams App. No. 20CA1123.

                             II. ASSIGNMENTS OF ERROR

        {¶7}   Brock presents the same two assignments of error in each appeal:

        1. “The trial court erred in imposing a fine against Ms. Brock.”

        2. “The trial court erred in imposing court costs on Ms. Brock.”

                                 III. LAW AND ANALYSIS

                                         A. Fines

        {¶8}   In the first assignment of error in each appeal, Brock challenges the trial

court’s imposition of a fine. Brock maintains that we must apply the standard of review

in R.C. 2953.08(G)(2) and vacate the fines. She suggests the fines are clearly and

convincingly contrary to law because the record does not support the conclusion that

the trial court considered her present and future ability to pay them as required by R.C.
Adams App. Nos. 20CA1123 & 20CA1124                                                         5


2929.19(B)(5). Brock also asserts that the record does not clearly and convincingly

support the fines because she proved that she lacks the present or future ability to pay

them. Brock highlights the fact that she filed an affidavit of indigency, that the trial court

appointed counsel for her, that she has “a lot of illnesses including lupus and receives

SSI disability of $550 per month,” and that she pays “$70 a month in fines/costs to other

courts” in addition to regular household expenses. Brock acknowledges that she

sometimes helps her mom “working at a shop” but asserts that her only payment is

“help with cigarettes and stuff.” Brock also acknowledges that she owns 6.9 acres of

land and a home but notes that during the arraignment hearing, she told the court the

property was in foreclosure.

       {¶9}   R.C. 2953.08(G)(2) states:

       The court hearing an appeal under division (A), (B), or (C) of this section
       shall review the record, including the findings underlying the sentence or
       modification given by the sentencing court.

       The appellate court may increase, reduce, or otherwise modify a sentence
       that is appealed under this section or may vacate the sentence and
       remand the matter to the sentencing court for resentencing. The appellate
       court’s standard for review is not whether the sentencing court abused its
       discretion. The appellate court may take any action authorized by this
       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section
       2929.14, or division (I) of section 2929.20 of the Revised Code,
       whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶10} R.C. 2929.18(A) authorizes a court sentencing an offender for a felony to

“sentence the offender to any financial sanction or combination of financial sanctions

authorized under” that section. R.C. 2929.18(A)(3)(e) permits the court to impose a fine
Adams App. Nos. 20CA1123 & 20CA1124                                                           6


upon a fifth-degree felony offender in an amount not more than $2,500.                 “Before

imposing a financial sanction under section R.C. 2929.18 of the Revised Code * * *, the

court shall consider the offender’s present and future ability to pay the amount of the

sanction or fine.” R.C. 2929.19(B)(5). “A court that imposes a financial sanction upon

an offender may hold a hearing if necessary to determine whether the offender is able

to pay the sanction or is likely in the future to be able to pay it,” R.C. 2929.18(E), but it is

not required to do so, State v. Moscoso, 5th Dist. Muskingum No. CT2018-0012, 2018-

Ohio-2877, ¶ 79. In general, a sentencing court’s imposition of a financial sanction

under R.C. 2929.18 is contrary to law when the record fails to indicate that the court

made even a cursory inquiry into the offender’s present and future ability to pay the

sanction.   See State v. Lykins, 2017-Ohio-9390, 102 N.E.3d 503, ¶ 11 (4th Dist.).

“ ‘This is a low standard.’ ” Id., quoting State v. Smith, 2017-Ohio-7740, 97 N.E.3d

1068, ¶ 47 (10th Dist.). “Thus, as long as the record contains some indication that the

trial court considered the offender’s present and future ability to pay the sanction or fine,

the court’s imposition of a financial sanction is not contrary to law.” Id.

       {¶11} Although preferable for appellate review, “a trial court need not expressly

state on the record that it considered an offender’s ability to pay.” Id. at ¶ 12. “[W]hen a

trial court fails to make an explicit finding regarding an offender’s ability to pay, a

reviewing court may consider the entire record to ascertain whether this finding may be

inferred.” Id. If the record demonstrates “ ‘that the court considered a presentence

investigation report that provides pertinent information about the offender’s financial

situation and his [or her] ability to pay the financial sanction, it has met its obligation

under R.C. 2929.19(B)(5).’ ” Id. at ¶ 12, quoting State v. Petrie, 4th Dist. Meigs No.
Adams App. Nos. 20CA1123 & 20CA1124                                                        7


12CA4, 2013-Ohio-887, ¶ 5. However, “courts have upheld financial sanctions even in

the absence of a presentence investigation report.” Id. Moreover, this court has “been

reluctant to recognize error in imposing financial sanctions when an offender fails to

argue before the trial court that the offender lacks the present or future ability to pay and

fails to present testimony or evidence to that effect.” Id.

       {¶12} “R.C. 2929.19(B)(5) does not specify any particular factors that the court

must consider, or findings that the court must make, when considering the offender's

present and future ability to pay.” Id. at ¶ 13.       “[R]eviewing courts generally have

identified some of the following factors as relevant when considering an offender's

ability to pay: (1) the offender’s age; (2) the offender’s employment history and potential;

(3) the offender’s education; (4) the offender’s health; (5) the length of the offender’s

prison term; (6) the offender’s source of income; (7) the offender’s income potential; (8)

whether the offender is indigent; and (9) the amount of the fine.” Id.

       {¶13} The trial court’s imposition of the fines was not clearly and convincingly

contrary to law. Each $1,500 fine is within the $2,500 limit in R.C. 2929.18(A)(3)(e), and

the record demonstrates that the court considered Brock’s present and future ability to

pay the fines before it imposed them as required by R.C. 2929.19(B)(5).               At the

sentencing hearing, the court made an explicit finding regarding Brock’s ability to pay,

and the court reiterated that finding in the sentencing entries, finding Brock “has the

past, present and future income ability and/or potential to satisfy all financial

sanctions as imposed.” (Emphasis sic.) Moreover, the record reflects that the court

had information from which it could consider Brock’s present and future ability to pay.

The court was aware of Brock’s indigent status, but the fact that “a trial court finds a
Adams App. Nos. 20CA1123 & 20CA1124                                                     8


defendant indigent for purposes of appointed counsel does not mean that the defendant

lacks the future ability to pay.” Lykins, 2017-Ohio-9390, 102 N.E.3d 503, at ¶ 17. The

court also considered a presentence investigation report which provided pertinent

information about Brock’s financial situation and ability to pay such as her age,

employment history, education, health, income, and assets. In addition, the court gave

Brock an opportunity to recommend an amount for the fines, and she did not remind the

court that her house was in foreclosure, assert that she lacked the present or future

ability to pay any amount, or ask to present evidence on that subject. Brock did not

object when the court imposed a $1,500 fine in each case—well below the maximum

allowed by law. The court specifically inquired about how much of the fines Brock could

afford to pay each month, and she suggested a payment plan of $20 per month in each

case—$5 less than what the court ordered in each case.

      {¶14} Although Brock challenges the trial court’s assessment of her ability to

pay, nothing in R.C. 2953.08(G)(2) authorizes this court to vacate a fine on the basis

that the record does not support a sentencing court’s finding on ability to pay under R.C.

2929.19(B)(5). “R.C 2953.08(G)(2)(a) permits an appellate court to modify or vacate a

sentence if it clearly and convincingly finds that ‘the record does not support the

sentencing court’s findings under’ certain specified statutory provisions.”      State v.

Jones, ___ Ohio St.3d ___, 2020-Ohio-6729, ___ N.E.3d ___, ¶ 28. R.C. 2929.19(B)(5)

is not among the provisions listed. “Only R.C. 2929.13(B) and (D), 2929.14(B)(2)(e)

and (C)(4), and 2929.20(I) are specified.”      Id.   Moreover, “an appellate court’s

determination that the record does not support a sentence does not equate to a
Adams App. Nos. 20CA1123 & 20CA1124                                                       9


determination that the sentence is ‘otherwise contrary to law’ as that term is used

in R.C. 2953.08(G)(2)(b).” Id. at ¶ 32.

       {¶15} For the foregoing reasons, we overrule the first assignment of error in

each appeal.

                                          B. Costs

       {¶16} In the second assignment of error in each appeal, Brock challenges the

trial court’s imposition of court costs. Brock acknowledges that the trial court had a

statutory duty to render a judgment against her for the costs of prosecution but suggests

the court abused its discretion by not waiving the costs under R.C. 2947.23(C) or

cancelling them under R.C. 2303.23. Brock asserts that it is unlikely that she will ever

be able to pay the costs because she is indigent, she is on a fixed income, “it does not

appear that she will be able to work anytime in the foreseeable future,” and “[a]ny

significant assets she does own appear to be hindered by debts and foreclosure.”

       {¶17} R.C. 2947.23(A)(1)(a) states: “In all criminal cases, * * * the judge * * *

shall include in the sentence the costs of prosecution * * * and render a judgment

against the defendant for such costs.” However, R.C. 2947.23(C) states that “[t]he court

retains jurisdiction to waive, suspend, or modify the payment of the costs of prosecution

* * * at the time of sentencing or at any time thereafter.” R.C. 2947.23(C) “provides no

explicit criteria that a court should use in deciding whether to waive, suspend, or modify

costs.” State v. Taylor, 161 Ohio St.3d 319, 2020-Ohio-3514, 163 N.E.3d 486, ¶ 8. “[A]

trial court is not required to consider the defendant’s ability to pay in assessing a motion

to waive, suspend, or modify court costs under R.C. 2947.23(C), though it is permitted

to do so.” Id. at ¶ 16.    R.C. 2303.23 states: “If at any time the court finds that an
Adams App. Nos. 20CA1123 & 20CA1124                                                       10


amount owing to the court is due and uncollectible, in whole or in part, the court may

direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect

the cancellation.” (Emphasis added.) This statute is “merely permissive” and does “not

require consideration of ability to pay.” Taylor at ¶ 15.

       {¶18} Generally, an appellate court reviews a trial court’s decision whether to

waive costs of prosecution under R.C. 2947.23(C) or to cancel an amount owing to the

court under R.C. 2303.23 for an abuse of discretion. See State v. Harris, 2d Dist.

Greene No. 2019-CA-57, 2020-Ohio-3056, ¶ 12-13, 20. However, Brock did not move

the court for waiver or cancellation of the costs of her prosecution.        Crim.R. 52(B)

states: “Plain errors or defects affecting substantial rights may be noticed although they

were not brought to the attention of the court.” To prevail under the plain error standard,

“the defendant must establish that an error occurred, it was obvious, and it affected his

or her substantial rights.” State v. Fannon, 2018-Ohio-5242, 117 N.E.3d 10, ¶ 21 (4th

Dist.), citing Crim.R. 52(B). “Notice of plain error under Crim.R. 52(B) is to be taken

with the utmost caution, under exceptional circumstances and only to prevent a

manifest miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804

(1978), paragraph three of the syllabus.

       {¶19} Brock has not argued plain error on appeal, and we decline to construct a

plain error argument on her behalf. See State v. Steers, 4th Dist. Washington No.

11CA33, 2013-Ohio-3266, ¶ 20 (declining to sua sponte review an assignment of error

using a plain error analysis). We do, however, observe that the only reasons Brock has

given as to why the trial court should have waived the costs under R.C. 2947.23(C) or

cancelled them under R.C. 2303.23 relate to her inability to pay them, and we reiterate
Adams App. Nos. 20CA1123 & 20CA1124                                                    11


that those statutes do not require consideration of ability to pay. See Taylor at ¶ 15-16.

We overrule the second assignment of error in each appeal.

                                   IV. CONCLUSION

      {¶20} Having overruled the assignments of error, we affirm the trial court’s

judgments.

                                                              JUDGMENTS AFFIRMED.
Adams App. Nos. 20CA1123 & 20CA1124                                                         12


                                    JUDGMENT ENTRY

       It is ordered that the JUDGMENTS ARE AFFIRMED and that Appellant shall pay
the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Adams
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty-day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                           For the Court


                                           BY: ________________________
                                               Michael D. Hess, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.